     Case: 7:20-cv-00085-JMH Doc #: 6 Filed: 07/08/20 Page: 1 of 5 - Page ID#: 60



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        SOUTHERN DIVISION at PIKEVILLE

    JULIUS LEE THOMAS,                     )
                                           )
         Plaintiff,                        )              Civil No.
                                           )           7:20-CV-085-JMH
    V.                                     )
                                           )
    USP BIG SANDY PENITENTIARY,            )
                                           )          MEMORANDUM OPINION
         Defendant.                        )               AND ORDER


                           ****     ****       ****   ****

         Plaintiff Julius Lee Thomas is a prisoner currently confined

at the United States Penitentiary (“USP”)-Big Sandy located in

Inez, Kentucky.         Proceeding without counsel, Thomas has filed a

civil rights complaint pursuant to Bivens v. Six Unknown Federal

Narcotics Agents, 403 U.S. 388 (1971). [DE 1]. Although Thomas has

not paid the $350.00 filing fee and the $50.00 administrative fee,

he has filed a motion to proceed in forma pauperis pursuant to 28

U.S.C. § 1915(a). [DE 3]. However, Thomas’s fee motion is not

supported by a certificate of inmate account that is certified by

prison staff as required by 28 U.S.C. § 1915(a)(2).1


1 Federal law requires that a motion to pay the filing fee in
installments filed pursuant to § 1915 must be accompanied by “a
certified copy of the trust fund account statement (or
institutional equivalent) for the prisoner for the 6-month period
immediately preceding the filing of the complaint…, obtained from
the appropriate official of each prison at which the prisoner is
or was confined.” 28 U.S.C. § 1915(a)(2) (emphasis added). The
                                           1
  Case: 7:20-cv-00085-JMH Doc #: 6 Filed: 07/08/20 Page: 2 of 5 - Page ID#: 61



     Even so, the Court may conduct a preliminary review of

Thomas’s complaint pursuant to 28 U.S.C. §§ 1915(e)(2), 1915A. A

district   court    must   dismiss     any   claim   that   is   frivolous   or

malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief from a defendant who is immune from such

relief. Hill v. Lappin, 630 F. 3d 468, 470-71 (6th Cir. 2010).

When testing the sufficiency of Thomas’s complaint, the Court

affords it a forgiving construction, accepting as true all non-

conclusory factual allegations and liberally construing its legal

claims in the plaintiff’s favor. Davis v. Prison Health Servs.,

679 F.3d 433, 437-38 (6th Cir. 2012).

     Because of the rambling nature of Thomas’s allegations, it is

difficult to ascertain the exact nature of his claims. However,

from what the Court can tell, Thomas claims that he has been issued

multiple false incident reports by prison staff in violation of

his due process rights.       He also claims that he has been verbally,

physically,    emotionally,      and    mentally     harassed.    He   alleges

violations of the First Amendment Freedom of the Press, the Eighth

Amendment’s ban on cruel and unusual punishment, and his Fifth

Amendment due process rights. He also suggests that he believes

that he has been retaliated against for filing grievances. He filed



financial information submitted by Thomas in support of his motion
[DE 4] is not certified by prison staff.
                                       2
  Case: 7:20-cv-00085-JMH Doc #: 6 Filed: 07/08/20 Page: 3 of 5 - Page ID#: 62



this lawsuit against Defendant USP-Big Sandy seeking $100,000.00

in punitive damages and requests that the good time credit that he

lost as a result of the allegedly false incident reports be

reinstated. [DE 1].

     However, the Court has reviewed the complaint filed by Thomas

and concludes that it must be dismissed without prejudice. A

complaint must set forth sufficient allegations to “state a claim

to relief that is plausible on its face,” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009), and the Court must dismiss any complaint

that fails to do so, Hill, 630 F. 3d at 470-71.                     The Court’s

obligation to liberally construe pro se pleadings does not extend

so far as to require it to conjure unpled facts or create claims

for the plaintiff. Moorman v. Herrington, No. 4:08-cv-P127-M, 2009

WL 2020669, at *1 (W.D. Ky. July 9, 2009) (citations omitted).

     First,    the   complaint    fails    to   name   a   viable    defendant.

Thomas’s constitutional claims seek monetary damages under Bivens,

which held that an individual may “recover money damages for any

injuries...suffered as a result of [federal] agents' violation of”

his constitutional rights. Bivens 403 U.S. at 397. However, a

Bivens claim is only properly asserted against individual federal

employees in their individual capacities. Terrell v. Brewer, 935

F.2d 1015, 1018 (9th Cir. 1991). Thus, Thomas may not bring a

Bivens claim against “USP-Big Sandy,” which is, in essence, a claim
                                       3
  Case: 7:20-cv-00085-JMH Doc #: 6 Filed: 07/08/20 Page: 4 of 5 - Page ID#: 63



against the Bureau of Prisons (a federal agency).                 Correctional

Services Corp. v. Malesko, 534 U.S. 61, 72 (2001) (“If a federal

prisoner in a BOP facility alleges a constitutional deprivation,

he may bring a Bivens claim against the offending individual

officer, subject to the defense of qualified immunity. The prisoner

may not bring a Bivens claim against the officer's employer, the

United States, or the BOP.”). As this is the only Defendant named

in Thomas’s complaint, he fails to identify a viable defendant

against whom he may pursue his claims.

       In addition, to the extent that Thomas seeks restoration of

good conduct time that he claims to have lost as a result of the

allegedly false incident reports, such relief is appropriately

sought in a petition for a writ of habeas corpus filed pursuant to

28 U.S.C. § 2241, not a civil rights action filed pursuant to

Bivens. See Terrell v. United States, 564 F.3d 442, 446 (6th Cir.

2009) (recognizing a long line of Supreme Court precedent holding

that   “a   challenge…of     a   prisoner's     underlying     conviction    or

sentence, that necessarily demonstrated the invalidity of the

confinement's legality, or that would result in the restoration of

good-time   credits    which     necessarily   shortens     the   duration   of

confinement, can only be brought under habeas.”) (citing Preiser

v. Rodriguez, 411 U.S. 475 (1973), Heck v. Humphrey, 512 U.S. 477

(1994), Edwards v. Balisok, 520 U.S. 641, (1997), and Wilkinson v.
                                       4
  Case: 7:20-cv-00085-JMH Doc #: 6 Filed: 07/08/20 Page: 5 of 5 - Page ID#: 64



Dotson, 544 U.S. 74 (2005)).         See also Muhammed v. Close, 540 U.S.

749, 750 (2004) (“Challenges to the validity of any confinement or

to particulars affecting its duration are the province of habeas

corpus…”). Should Thomas wish to pursue these claims in a § 2241

petition, the appropriate forms may be obtained from the Clerk of

the Court.

     For all of these reasons, the Court will dismiss Thomas’s

complaint for failure to state a claim for which relief may be

granted.

     Accordingly, it is hereby ORDERED as follows:

     1)      Thomas’s    complaint     [DE    1]   is    DISMISSED     WITHOUT

PREJUDICE;

     2)      Thomas’s motion for leave to proceed in forma pauperis

[DE 3] is DENIED;

     3)      JUDGMENT shall be entered contemporaneously with this

Order; and

     4)      This action is STRICKEN from the Court’s docket.

     This 8th day of July, 2020.




                                       5
